Execution Version LIMITED LIABILITY COMPANY AGREEMENT OF PDC MOUNTAINEER, LLC (A Delaware limited liability company) Dated as of October 29, 2009 THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFER SET FORTH HEREIN. HOU03:1220675.1 TABLE OF CONTENTS ARTICLE I GENERAL SECTION 1.1. Formation and Organization SECTION 1.2. Name SECTION 1.3. Principal Office SECTION 1.4. Registered Office and Registered Agent SECTION 1.5. Term SECTION 1.6. Purposes SECTION 1.7. Powers SECTION 1.8. Qualification in Other Jurisdictions SECTION 1.9. Title to Property SECTION 1.10. Payments of Individual Obligations ARTICLE II MANAGEMENT SECTION 2.1. Management of the Company by the Board of Managers SECTION 2.2. Election of Managers SECTION 2.3. Duties of the Board of Managers SECTION 2.4. Approvalof the Board of Managers SECTION 2.5. Board Deadlock SECTION 2.6. Officers SECTION 2.7. Chief Executive Officer. SECTION 2.8. Performance of Duties; Liability of Managers and Officers ARTICLE III MEMBERS SECTION 3.1. Admission of Members SECTION 3.2. No Liability for Company Obligations SECTION 3.3. Area of Mutual Interest; Outside Activities of Members and Their Affiliates SECTION 3.4. No Resignation or Withdrawal by Members SECTION 3.5. Representations and Warranties of Investor SECTION 3.6. Representations and Warranties of PDC ARTICLE IV CAPITAL SECTION 4.1. Units SECTION 4.2. Sharing Percentages SECTION 4.3. Capital Contributions SECTION 4.4. Capital Accounts SECTION 4.5. Member Loans SECTION 4.6. No Return of Capital Contributions SECTION 4.7. Management Incentives ARTICLE V ALLOCATIONS; DISTRIBUTIONS SECTION 5.1. Allocations of Net Income or Net Loss SECTION 5.2. Special Allocations SECTION 5.3. Other Allocation Rules SECTION 5.4. Allocations of Taxable Income or Loss SECTION 5.5. Distributions SECTION 5.6. Tax Distributions SECTION 5.7. Special PDC Withdrawal ARTICLE VI TRANSFER; WITHDRAWAL; SALE RIGHTS; EXIT EVENTS SECTION 6.1. Restrictions on Transfer SECTION 6.2. Involuntary Transfer SECTION 6.3. Assignees SECTION 6.4. Substitution SECTION 6.5. Transfers Initiated by a Member SECTION 6.6. Transfers Initiated by Third Parties SECTION 6.7. Conditions to Tag-Along Sales and Drag-Along Sales SECTION 6.8. Eastern OpCo Drag-Along; Option ARTICLE VII DISSOLUTION; WINDING UP SECTION 7.1. Dissolution SECTION 7.2. Winding Up SECTION 7.3. Application and Distribution of Proceeds of Liquidation SECTION 7.4. Certificate of Cancellation ARTICLE VIII LIABILITY AND INDEMNIFICATION SECTION 8.1. No Liability for Company Debts SECTION 8.2. Indemnification SECTION 8.3. Advance Payment and Appearance as a Witness SECTION 8.4. Insurance SECTION 8.5. Nonexclusivity of Rights SECTION 8.6. Savings Clause SECTION 8.7. Company Responsibility for Indemnification Obligations ARTICLE IX CERTAIN TAX MATTERS SECTION 9.1. Partnership Classification SECTION 9.2. Tax Returns and Tax Information SECTION 9.3. Tax Elections SECTION 9.4. Tax Matters Partner SECTION 9.5. Withholding SECTION 9.6. Tax Terminations ARTICLE X BOOKS AND RECORDS; REPORTS SECTION 10.1. Maintenance of and Access to Books and Records SECTION 10.2. Bank Accounts SECTION 10.3. Reports SECTION 10.4. Fiscal Year ARTICLE XI DEFINITIONS SECTION 11.1. Definitions SECTION 11.2. Other Defined Terms SECTION 11.3. Construction ARTICLE XII MISCELLANEOUS SECTION 12.1. Notices SECTION 12.2. Confidentiality SECTION 12.3. Expenses SECTION 12.4. Standstill SECTION 12.5. Non-Solicitation SECTION 12.6. Entire Agreement SECTION 12.7. Waiver or Consent SECTION 12.8. Amendment SECTION 12.9. Choice of Law SECTION 12.10.Public Announcement SECTION 12.11.Specific Performance SECTION 12.12.Binding Agreement SECTION 12.13.Benefit of Agreement SECTION 12.14.Further Assurances SECTION 12.15.Legal Counsel SECTION 12.16.Counterparts EXHIBITS ExhibitA – Initial Development Plan and Budget ExhibitB – Officers ExhibitC – Members ExhibitD – Area of Mutual Interest HOU03:1220675.1 LIMITED LIABILITY COMPANY AGREEMENT OF PDC MOUNTAINEER, LLC This LIMITED LIABILITY COMPANY AGREEMENT OF PDC MOUNTAINEER, LLC, dated and effective as of October 29, 2009 (this “Agreement”), is entered into by and between Petroleum Development Corporation, a Nevada corporation (“PDC”), and LR-Mountaineer Holdings, L.P. a Delaware limited partnership (“Investor”).Capitalized terms used herein without definition shall have the respective meanings assigned to such terms in Article XI. W I T N E S S E T H: WHEREAS, PDC Mountaineer, LLC, (the “Company”) has been formed as a limited liability company under the laws of the State of Delaware; and WHEREAS, the parties hereto desire to enter into this Agreement to evidence the admission of each of the Members to the Company and to set forth their agreement with regard to, among other things, the (i) regulation and management of the business and affairs of the Company, (ii) making of Capital Contributions to the Company, (iii) distribution of funds and other assets and the allocation of Net Income and Net Loss and (iv) Transfer of Interests in the Company; and WHEREAS, as of the date hereof, the Company, Eastern OpCo, JV OpCo, PDC and Riley Natural Gas Company (“Riley”) are entering into the Services Agreement, pursuant to which PDC and Riley will provide certain services to the Company; and WHEREAS, as of the date hereof, the Company, PDC and Investor are entering into a Contribution Agreement, pursuant to which PDC is agreeing to contribute to the Company, and the Company is agreeing to acquire from PDC, the Contributed Assets; NOW, THEREFORE, in consideration of the premises, the terms and provisions set forth herein, the mutual benefits to be gained from the performance thereof and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I GENERAL SECTION 1.1.Formation and Organization .The Company has been formed as a Delaware limited liability company by the filing of the Certificate of Formation of the Company (the “Certificate of Formation”) on October 26, 2009 in the office of the Secretary of State of the State of Delaware under and pursuant to the Act. The execution of the Certificate of Formation by Daniel W. Amidon, in his capacity as an authorized person, is hereby ratified and confirmed by each of the Members.Upon the filing of the Certificate of Formation with the Secretary of State of the
